Case: 11-14212    Date Filed: 08/14/2012      Page: 1 of 5




                                                                 [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-14212
                            Non-Argument Calendar
                          ________________________

                            Agency No. A078-378-522


XUE LIU,
a.k.a. Xue Yin Liu,
a.k.a. Liu Xue,


                                            llllllllllllllllllllllllllllllllllllllllPetitioner,


                                      versus


U.S. ATTORNEY GENERAL,


                                          llllllllllllllllllllllllllllllllllllllllRespondent.

                          ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           ________________________

                                (August 14, 2012)
              Case: 11-14212    Date Filed: 08/14/2012      Page: 2 of 5

Before TJOFLAT, ANDERSON, and EDMONDSON, Circuit Judges.

PER CURIAM:

      Xue Liu, with the assistance of counsel, petitions for review of the Board of

Immigration Appeals’ (“BIA”) denial of her motion to reopen her removal

proceedings based on changed country conditions in China. On appeal, Liu argues

that the BIA erred by refusing to grant her motion to reopen based on its premature

conclusion that she had no reasonable likelihood of success on the merits. Liu

asserts that, even though her motion to reopen was untimely, the BIA failed to

consider all the evidence she presented to establish materially changed country

conditions in China, and her supporting documents were not available during her

previous removal hearing in 2000. Lastly, she maintains that it was unreasonable

for the BIA to expect her to authenticate documents from China, particularly

because the Chinese government was aware of her public political protests while

in the United States and threatened her with persecution.

      We review the denial of a motion to reopen for an abuse of discretion.

Jiang v. U.S. Att’y Gen, 568 F.3d 1252, 1256 (11th Cir. 2009). Our review is

limited to determining whether the BIA exercised its discretion in an arbitrary or

capricious manner. Id.

      A party may only file one motion to reopen removal proceedings, and that

                                         2
              Case: 11-14212     Date Filed: 08/14/2012    Page: 3 of 5

motion “shall state the new facts that will be proven at a hearing to be held if the

motion is granted, and shall be supported by affidavits or other evidentiary

material.” INA § 240(c)(7)(A), (B), 8 U.S.C. § 1229a(c)(7)(A), (B). Under

8 U.S.C. § 1229a(c)(7)(C)(i), a “motion to reopen shall be filed within 90 days of

the date of entry of a final administrative order of removal,” subject to certain

exceptions. INA § 240(c)(7)(C)(i), 8 U.S.C. 1229a(c)(7)(C)(i). The 90-day period

for filing a motion to reopen is jurisdictional and mandatory. Abdi v. U.S. Att’y

Gen., 430 F.3d 1148, 1150 (11th Cir. 2005).

      An exception to the time and number limit applies if the motion to reopen is

for the purpose of reapplying for relief “based on changed circumstances arising in

the country of nationality or in the country to which deportation has been ordered,

if such evidence is material and was not available and could not have been

discovered or presented at the previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii).

However, a change in personal circumstances does not authorize the untimely

filing of a motion to reopen. See Jiang, 568 F.3d at 1258 (noting that changed

personal circumstances do not meet the standard for a petition to reopen).

      We have held that, at a minimum, the BIA may deny a motion to reopen on

the following three grounds: (1) failure to establish a prima facie case; (2) failure

to introduce evidence that was material and previously unavailable; or (3) a

                                          3
              Case: 11-14212     Date Filed: 08/14/2012    Page: 4 of 5

determination that an alien is not entitled to a favorable exercise of discretion

despite statutory eligibility for relief. Al Najjar v. Ashcroft, 257 F.3d 1262, 1302

(11th Cir. 2001).

      The BIA is not required to discuss in its opinion every piece of evidence

presented. Morales v. I.N.S., 208 F.3d 323, 328 (11th Cir. 2000). Where the BIA

has given reasoned consideration to the petition, and made adequate findings, we

will not require that it address specifically each claim the petitioner made or each

piece of evidence the petitioner presented. Id. Rather, the BIA must “consider the

issues raised and announce its decision in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted.” Tan v.

U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006) (quotation omitted).

      We have determined that the BIA is entitled to discount documents that

have not been authenticated. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1353

(11th Cir. 2009). The BIA has held that letters from interested witnesses,

including relatives and friends, who are not subject to cross-examination may be

of limited probative value. See Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209,

215 (BIA 2010). The BIA has stated that the U.S. State Department reports on

country conditions, including the Country Profiles, are highly probative evidence

and usually the best source of information on conditions in foreign countries, and

                                          4
               Case: 11-14212       Date Filed: 08/14/2012   Page: 5 of 5

thus accorded “special weight.” Id. at 213 (citation omitted).

      The BIA did not abuse its discretion by denying Liu’s motion to reopen, as

Liu’s motion was untimely and she failed to establish changed country conditions

in China with respect to the treatment of political dissidents, political

organizations, or others similarly situated to Liu. Liu’s motion relied on her

political activities after the denial of her asylum petition and not on changes in

China. Moreover, the BIA did not act arbitrarily or capriciously in reviewing

Liu’s evidence because it gave reasoned consideration to her motion to reopen and

made adequate findings. It cited the evidence that she presented and announced

its decision in sufficient terms.

      Upon review of the record, and after consideration of the parties’ briefs on

appeal, we deny the petition.

      PETITION DENIED.




                                            5